Criminal prosecution on warrant charging the defendant with disorderly conduct and disturbing the peace, tried originally in the Municipal Court of the City of Winston-Salem and again de novo on appeal to the Superior Court of Forsyth County.
Verdict: Guilty.
Judgment: Thirty days in jail.
The defendant appeals, assigning errors.
The facts of this record, in so far as they relate to alleged jury defect and bias, are practically identical with those appearing in S. v.Essie King, ante, 559, herewith decided. The conclusion there is controlling here. Both cases are based on the rulings in the Koritz Case,ante, 552, herewith decided.
No error.